08/03/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 06-0544


                                       PR 06-0544
                                                                            FILED
                                                                              AUG O 3 2021
                                                                           Bowen C3reenvvcoci
 IN RE PETITION OF MARIAH EASTMAN FOR                                    Clerk of Suprerne Court
                                                                                    rana
 REINSTATEMENT TO ACTIVE STATUS IN THE                                    o
 BAR OF MONTANA



       Mariah Eastrnan has petitioned the Court for reinstaternent to active status in the
State Bar of Montana. Eastman was placed on inactive status for failing to comply with
the Rules for Continuing Legal Education for the reporting year ending March 31, 2021.
Eastman has provided a letter from the State Bar certifying that Eastman has now
completed all CLE requirernents for that reporting year, in accordance with Rule 13 of the
CLE Rules. The Petition states that Eastman is not currently subject to disciplinary
proceedings and has not committed any acts or omissions sanctionable under the Rules of
Professional Conduct while on inactive status. Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Mariah Eastman for reinstatement
to active status in the State Bar ofMontana is GRANTED. Upon payment ofany remaining
dues,fees, and the state license tax to the State Bar ofMontana,Eastman shall be reinstated.
      The Clerk is directed to provide copies of this order to the Petitioner and the
State Bar of Montana.
                     t    4
      DATED this          day of August, 2021.
/94          1
      f!tic.4111-
      i